





Exhibit 10.5


COMPASS MINERALS INTERNATIONAL, INC.
2015 INCENTIVE AWARD PLAN



PERFORMANCE STOCK UNIT AWARD GRANT NOTICE
Total Shareholder Return (TSR) Performance Criteria
Compass Minerals International, Inc., a Delaware corporation (the “Company”),
hereby grants to the participant listed below (the “Participant”) the
performance stock units (the “PSUs”) described in this Performance Stock Unit
Grant Notice (this “Grant Notice”), subject to the Compass Minerals
International, Inc. 2015 Incentive Award Plan (as amended from time to time the
“Plan”) and the Rules, Policies and Procedures for Equity Awards Granted to
Employees, dated February 21, 2017 (the “Rules”), each of which is incorporated
into this Grant Notice by reference. In addition, the PSUs are subject to the
Company’s Compensation Clawback Policy, dated February 2016, and any successor
policy thereto (the “Clawback Policy”). This Grant Notice will constitute an
“Award Agreement” under the terms of the Plan.
Participant:
_______________________
Grant Date:
_______________________
Number of PSUs:
_______________________
Vesting Schedule:
[Subject to achievement of the Performance Criteria set forth below, and subject
to the Rules, the PSUs will vest on the third anniversary of the Grant Date (the
“Vesting Date”).]
Dividend Equivalents:
Participant will be entitled to receive Dividend Equivalents (as such term is
defined in the Plan) in accordance with the terms set forth in the Rules.
Payment:
Subject to the Rules, the Participant will receive a number of shares of Stock
(in either certificate or book entry form) equal to the number of PSUs with
respect to which the Performance Criteria have been satisfied within 30 days
following the Vesting Date; provided, however, that if the Participant’s service
with the Company and its Subsidiaries (as such term is defined in the Plan) ends
prior to the Vesting Date under circumstances that entitle the Participant to
payment under the Rules, then the time of payment and the number of shares that
the Participant will receive will be determined in accordance with the Rules.
Performance Period and Performance Criteria:
The Company must achieve the following:
Performance
Period
rTSR Performance Criteria


 
[              ]
The Performance Stock Units earned for the Performance Period will be based on
the Company’s Total Shareholder Return (“TSR”) compared to the TSR of the
companies comprising the Russell 3000 Index over such Performance Period.
 
Benchmark
Ranking


Percentage of
Performance Stock Units
Earned
 
[          ]
[          ]
 
Benchmark and earned percentages will be interpolated on a straight line basis







--------------------------------------------------------------------------------




By Participant’s signature below, Participant agrees to be bound by the terms of
this Grant Notice, the Plan, the Clawback Policy and the Rules. Participant has
reviewed the Plan, this Grant Notice, the Clawback Policy and the Rules in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Grant Notice and fully understands all provisions of the Plan,
this Grant Notice, the Clawback Policy and the Rules. If there is any conflict
between the terms and conditions of this Grant Notice and the Rules, the Rules
will control. Participant hereby agrees to accept as binding, conclusive and
final all decisions or interpretations of the Compensation Committee of the
Company’s Board of Directors upon any questions arising under this Grant Notice,
the Plan, the Clawback Policy and the Rules.


COMPASS MINERALS INTERNATIONAL, INC.
 
PARTICIPANT
By:
 
 
 
Name:
 
 
Participant Name:
Title:
 
 
 





